DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 20 November 2021, which papers have been made of record.
Claims 1-17 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 7 and 9 are objected to because of the following informalities: Claim 7 recites “the fitted on” at line 6. It appears that this line should recite “the fitted one” instead.
Claim 8 recites “compare to a predetermined temperature” at line 2. It appears that this should recite “compared to a predetermined temperature” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claims 3-6 each depend from claim 2, and are rejected for the reasons presented above with respect to claim 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the temperature" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “returning the fitted one and the another component” at line 4. Line 3 recites “press-fitting the at least one component with another component.” It is unclear what the antecedent is 
Claim 7 recites “returning the fitted one and the another component to a substantially ambient temperature.” It is unclear how one having ordinary skill in the art would interpret this limitation, as there is no prior recitation of ambient temperature, and thus it is unclear that any portions were previously at a substantially ambient temperature. It is further unclear whether the “another component” was ever at another temperature to be returned.
Claims 8-13 each depend from claim 7, and therefore are rejected for at least the reasons presented above with respect to claim 7.
Claim 8 recites “the temperature” at line 1. Claim 7, from which claim 8 depends, recites “the temperature” at line 2 and “a substantially ambient temperature” at lines 4-5,” such that it is unclear to which temperature the claim refers.
Claim 9 recites the pronoun “they” at line 2. It is difficult to determine to which previously presented claim element the pronoun refers. Applicant could overcome this rejection by reciting the claimed structures each time they are to be referenced. The examiner notes that claim 9 recites “the components” at line 1, and that claim 7, from which claim 9 depends, recites both “at least one suspension component” and “another component.” 
Claim 10 recites “the temperature” at line 2. Claim 7, from which claim 10 depends, recites “the temperature” at line 2 and “a substantially ambient temperature” at lines 4-5,” such that it is unclear to which temperature the claim refers.
Claim 10 recites “the component” at line 2, and that claim 7, from which claim 10 depends, recites both “at least one suspension component” and “another component.” It is unclear to which component “the component” refers.
Claim 11 recites “the components” at line 1, and that claim 7, from which claim 11 depends, recites both “at least one suspension component” and “another component.” It is unclear to which component “the components” refers.
The term "slightly" in claim 14 is a relative term which renders the claim indefinite. The term "slightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification does not fairly teach to what degree the respective diameter is larger, such that it would be difficult for a person having ordinary skill in the art to determine whether a particular larger diameter meets the limitations of the claim.
Claims 15-16 each depend from claim 14, and therefore are rejected for at least the reasons presented above with respect to claim 14.
The term "precisely" in claim 17 is a relative term which renders the claim indefinite. The term "precisely positioning" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification does not fairly teach to what degree the positioning is precise, such that it would be difficult for a person having ordinary skill in the art to determine whether a particular positioning is “precise.” The examiner notes that precise can mean to refer to “an exact particular time, location, or measurement” or, in mathematics, a plurality of measurements or data points closely grouped together. The Specification refers to “the timely and repeatably precise assembly” at paragraph [0020] such that is it unclear to which of those definitions, if either, the term is more closely related.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 14-15, and 17
Claims 1, 14-15, and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Patent 6,412,167 to Vignocchi et al. (hereinafter “Vignocchi”).
Regarding claim 1, Vignocchi discloses a method for assembling a suspension (1), the method comprising: altering a temperature (using oven 23) of a first suspension component (see Col. 4, lines 13-21); and pressing the first suspension component (8) and a second suspension component (6) into predetermined engagement while the temperature remains substantially altered (see Col. 5, lines 12-20).
Regarding claim 14, Vignocchi discloses a method of press-fitting two tubular suspension components (6, 8), the method comprising: providing a tubular component (6) having an outer diameter (see Fig. 1); providing a second tubular component (8) having an inner diameter slightly larger than the outer diameter (see Fig. 1); enlarging the outer diameter with heat (both components heated with oven 23; Col. 4, lines 21-25); mating the two components while the outer diameter is enlarged (Col. 5, lines 7-11); and permitting a connection area between the two tubular components to cool (Col. 5, lines 12-16).
Regarding claim 15, Vignocchi discloses the limitations of claim 14, and further Vignocchi teaches reducing the inner diameter with cold (see Col. 5, lines 12-16; liquid nitrogen used).
Regarding claim 17, Vignocchi discloses a method for assembling a plurality of suspension components, the method comprising: conditioning a first portion (Col. 4, lines 13-21) of a first suspension component (see Fig. 1) to a non-ambient temperature (in oven 23); precisely positioning the first portion of the first suspension component relative to a second portion of the first suspension component (6 and 8 joined) while the temperature remains substantially as conditioned (Col. 5, lines 12-20; heated star cross ; moving the assembled first suspension component to a next process step (12 and fixtures; see Fig. 2); conditioning a first portion of a second suspension component substantially to the non-ambient temperature (in oven 23); and precisely positioning the first portion of the second suspension component relative to a second portion of the second suspension component while the temperature remains substantially as conditioned (components are heated at the time of joining; see col. 5, lines 12-20).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 7-10
Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent 6,412,167 to Vignocchi et al. (hereinafter “Vignocchi”) in view of United States Patent 6,406,048 to Castellano (hereinafter “Castellano”).
Regarding claim 7, Vignocchi discloses a method for assembling a suspension (1) comprising: altering the temperature of at least one suspension component (see Col. 4, lines 21-25); press-fitting the at least one component with another component (1 and 6 connected; see Col. 5, lines 12-20); returning the fitted one and the another component to a substantially ambient temperature (room temperature; see Col. 1, lines 47-50).
Vignocchi does not explicitly disclose testing the connection between the fitted on and another component. However, it is known in the art of suspensions to test components for durability.
For example, Castellano is directed to a bicycle suspension (see title) including a fork having slidable components (Col. 6, lines 27-29). Castellano teaches that the suspension may be durability tested (see Col. 11, lines 4-6). Castellano is silent regarding how the testing is performed.
It would have been obvious to one having ordinary skill in the art to modify the method taught by Vignocchi to include a durability testing, as taught by Castellano. (See MPEP 2143(C)). The resulting method would advantageously ensure that any produced suspension would have satisfactory durability.
Thus, the combination of Vignocchi and Castellano teaches the limitations of claim 7.
Regarding claim 8, the combination of Vignocchi and Castellano teaches the limitations of claim 7, and further Vignocchi teaches a heating phase that does not promote permanent deformity (see Col. 1, lines 33-37). Vignocchi teaches that the oven heats the components to a temperature between 30 and 40 degrees Celsius (see Col. 4, lines 21-25). Vignocchi does not explicitly disclose comparing the 
Regarding claim 9, the combination of Vignocchi and Castellano teaches the limitations of claim 7, and further Vignocchi teaches that before the components are press-fit, they are installed in an assembly press (24; see Fig. 12).
Regarding claim 10, the combination of Vignocchi and Castellano teaches the limitations of claim 7, and further Vignocchi teaches that the press-fitting is completed while the temperature of the component remains substantially altered (see Col. 4, lines 21-25).
Claims 11-12
Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Vignocchi and Castellano as applied to claim 7 above, and further in view of United States Patent Application Publication 2004/0052598 to Haimer (hereinafter “Haimer”).
Regarding claim 11, the combination of Vignocchi and Castellano teaches the limitations of claim 7, and further Vignocchi teaches that the components are returned to ambient temperature (see Col. 5, lines 16-20), however the combination does not explicitly disclose that the cooling is performed with cooling air. Instead, Vignocchi teaches that the cooling may be performed using a cooling phase, such as with liquid nitrogen (see Col. 1, line 37-41). 
However, it is known in the art of cooling heated connections to use other cooling mechanisms. For example, Haimer teaches a technique for cooling a heated tubular member (7; see paragraph [0046]) which is expanded using heat. A connection with another tubular component (11; paragraph [0046]) may be formed but inserting one of the components then cooling the heated component to ambient temperature (see paragraph [0046]), such as using cooling air with a cooling air source like a fan 
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Vignocchi and Castellano to use another and conventional cooling technique to change a temperature to ambient temperature, such as cooling using directed cooling air, as taught by Haimer. (See MPEP 2143(A)). One having ordinary skill in the art would reasonably understand that the use of another and conventional cooling technique such as using a cooling air fan rather than liquid nitrogen would allow for intentional cooling of a heated component in a predictable manner, without modification of the principles of operation of Vignocchi.
Thus, the combination of Vignocchi, Castellano, and Haimer teaches the limitations of claim 11.
Regarding claim 12, the combination of Vignocchi, Castellano, and Haimer teaches the limitations of claim 11, and further Haimer teaches that the temperature is altered using heat (see paragraph [0049]; induction heating of components taught) and the directed air is for cooling (see paragraph [0049]). Vignocchi teaches that an oven (23) may be used to heat components.
Claim 16
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent 6,412,167 to Vignocchi et al. (hereinafter “Vignocchi”) as applied to claim 14 above, and further in view of United States Patent Application Publication 2008/0007022 to Jones (hereinafter “Jones”).
Regarding claim 16, Vignocchi discloses the limitations of claim 14, however Vignocchi does not explicitly disclose coating at least one of the tubular components with a corrosion resistant material. However, it is well-known in the art to coat suspension components, as taught by Jones.
Jones teaches a suspension apparatus (100) including a fork (see paragraph [0055]). Jones teaches that it may be conventional to enhance the durability of the suspension assembly by applying a coating to prevent road debris from damaging the assembly (see paragraphs [0184]-[0186]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Vignocchi to include a conventional coating as taught by Jones. (See MPEP 2143(C)). The resulting method would advantageously produce a suspension assembly with improved wear resistance.
Thus, the combination of Vignocchi and Jones teaches the limitations of claim 16.
Response to Arguments
Claim Objections
Applicant’s arguments, see Response, filed 20 November 2021, with respect to the objection to claim 1 have been fully considered and are persuasive. The objection of 20 July 2021 has been withdrawn. 
Double Patenting
Applicant’s arguments, see Response, filed 20 November 2021, with respect to the double patenting rejection of claim 1 have been fully considered and are persuasive. The rejection of 20 July 2021 has been withdrawn. 
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                    



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/04/2021